Case 1:18-cv-08612-GBD Document 64 Filed 01/21/20 Page 1 of1

Frankfurt Kurnit klein + Selz..

Kimberly M. Maynard

28 Liberty Street, New York, New York 10005
T (212) 705-4853 F (347) 438-2193
kmaynard@fkks.com

VIA ECF

Honorable George B. Daniels
United States District Court
Southern District of New York
500 Pearl Street

New York, NY 10007-1312

 

RE: — Blockchain Luxembourg S.A., et al. v. Paymium, SAS, No.: 1:18-cv-8612
Request to Adjourn Case Management Conference

Dear Judge Daniels:

We are counsel for Plaintiffs Blockchain Luxembourg S.A. and Blockchain (US), Inc. in
the above-referenced matter. We write with the consent of counsel for Defendant Paymium,
SAS. Since Your Honor’s January 16, 2020 Order of Reference to Magistrate Judge Debra
Freeman, the parties have scheduled a phone call with Judge Freeman for January 31, 2020 to

discuss mediation. The parties expect that they will set a date for the mediation during or shortly
after this call.

In light of the referral to mediation and Your Honor’s January 16, 2020 Order staying all
other deadlines in the case until after the completion of the mediation (Dkt. 63), the parties ask
that the Case Management Conference scheduled for January 28, 2020 be adjourned until a date
after the completion of mediation. The parties believe that an adjournment will allow them to
focus on resolving this matter through mediation and will conserve the Court’s resources while
they do so. This is the parties’ first request to adjourn the January 28, 2020 Case Management
Conference.

Respectfully Submitted,
/s/ Kimberly M. Maynard

Kimberly M. Maynard

FKKS:2480029v.1 25940.300

 

 

 
